Exhibit 99.2 Review of Acquisition of Quanta Services’ Telecommunications Infrastructure Services Subsidiaries Fiscal 2013 1st Quarter Presentation November 20, 2012 2 Participants Steven E. Nielsen President & Chief Executive Officer Timothy R. Estes Chief Operating Officer H. Andrew DeFerrari Chief Financial Officer Richard B. Vilsoet General Counsel 3 Forward-Looking Statements and Non-GAAP Information Forward-Looking Statements and Non-GAAP Information Fiscal 2013 first quarter results are unaudited. This presentation contains “forward-looking statements” which are statements relating to future events, including a proposed acquisition, future financial performance, strategies, expectations, and the competitive environment. All statements, other than statements of historical facts, contained in this presentation, including statements regarding the Company’s future financial position, future revenue, prospects, plans and objectives of management, are forward-looking statements.Additionally, forward -looking statements include statements of expectations regarding the proposed acquisition, including expected benefits and synergies of the transaction, future financial and operating results, future opportunities for the combined businesses and other statements regarding events or developments that the Company believes or anticipates will or may occur in the future as a result of the transaction.Words such as “believe,” “expect,” “anticipate,” “estimate,” “intend,” “forecast,” “may,” “should,” “could,” “project,” “looking ahead” and similar expressions, as well as statements in future tense, identify forward-looking statements.You should not read forward looking statements as a guarantee of future performance or results. They will not necessarily be accurate indications of whether or at what time such performance or results will be achieved. Forward-looking statements are based on information available at the time those statements are made and/or management’s good faith belief at that time with respect to future events,including the Company’s ability to consummate the proposed acquisition.Such statements are subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in or suggested by the forward-looking statements.Important factors that could cause such differences include, but are not limited to factors described under Item 1A, “Risk Factors” of the Company’s Annual Report on Form 10-K for the year ended July 28, 2012, and other risks outlined in the Company’s periodic filings with the Securities and Exchange Commission (“SEC”). The forward-looking statements in this presentation are expressly qualified in their entirety by this cautionary statement. Except as required by law, the Company may not update forward-looking statements even though its situation may change in the future. This presentation includes certain “Non-GAAP” financial measures as defined by SEC rules. We believe that the presentation of certain Non-GAAP financial measures provides information that is useful to investors because it allows for a more direct comparison of our performance for the period with our performance in the comparable prior-year periods. As required by the SEC, we have provided a reconciliation of those measures to the most directly comparable GAAP measures on the Regulation G slides included as slides 19 through 22 of this presentation. We caution that Non-GAAP financial measures should be considered in addition to, but not as a substitute for, our reported GAAP results. 4 Overview of the Transaction nPurchase price of approximately $275 million, subject to adjustments for working capital and other specified items nSubsidiaries acquired represent substantially all of Quanta’s domestic telecommunications infrastructure services operations nFinanced through a new $400 million senior secured credit facility nExpected to close by December 31, 2012 5 Strategic Rationale nStrengthens our customer base, geographic scope, and technical service offerings nReinforces our rural engineering and construction capabilities, wireless construction resources, and broadband construction competencies nCreates scale as industry announcements indicate customer expenditures will be growing nAttractive financing environment drives strong investment returns nExperienced management team with solid industry reputation 6 Nationwide Operations Well-known subsidiaries strengthen Dycom’s geographic reach Operating Headquarter Locations Subsidiaries 7 Dycom Pro Forma Customer Mix Note: Dycom financials reflect July 2012 fiscal year end.Quanta’s telecommunications infrastructure services subsidiaries reflects trailing twelve months ended September 30, 2012. Transaction strengthens existing customer relationships and diversifies customer base Revenue: $1.2 billion $0.5 billion $1.7 billion 8 Financing and Liquidity nFinancing to be provided by a new, five-year $400 million senior secured credit facility }$125 million term loan A }Revolver borrowings nTerms and covenants that reflect a larger combined business nAmple cash flows expected to reduce borrowings in the near to intermediate term nAcquisition structured to produce attractive tax benefits nStrong balance sheet and ample liquidity 9 Looking Ahead nRevenue from acquired subsidiaries for calendar year 2013 expected to range from $400 million to $450 million nOne-time transaction and integration costs of approximately $12 million to $15 million nExcluding one-time costs, currently expecting $0.05 to $0.10 per share of earnings accretion on an annual basis, after non-cash amortization expense nPleased to grow our company with a strong complementary management team and dedicated employees Dycom Fiscal 2013 1st Quarter Results 11 Q1-2013 Overview nContract revenue of $323.3 million as compared to $319.6 million in the prior year quarter nContract revenue grew organically 2.4%, excluding storm restoration services of $3.7 million in Q1-12 nAdjusted EBITDA of $40.4 million at 12.5% of revenue in Q1-13 nNon-GAAP Net income of $0.36 per share diluted compared to $0.38 per share diluted in Q1-12 nRepurchased 1,047,000 common shares at an average price of $14.52 per share during the quarter See “Regulation G Disclosure” slides 19-22 for a reconciliation of GAAP to Non-GAAP financial measures. 12 Note: See “Regulation G Disclosure” slides 19-22 for reconciliation of GAAP to Non-GAAP financial measures. nTop 5 customers represented 59.6% of revenue in Q1-13 and 59.9% in Q1-12 ØCenturyLink, Dycom’s largest customer, grew organically 8.4% year over year ØWindstream, Dycom’s fifth largest customer, grew in excess of 47% year over year nOrganic revenue growth of 2.4%, excluding revenue from storm restoration services in each period ØRevenue from Top 5 customers up 1.8% organically ØCombined revenue from other customers up 3.1% organically 13 Backlog and Awards Current Awards and Extensions Customers Description Area Approximate Term (in years) nAT&T Construction and Maintenance Services South Carolina 3 nCharter Communications Construction and Maintenance Services Alabama 1 nTime Warner Cable Underground Facility Locating California 1 nQuestar Gas Pipeline Construction Projects Utah 1 nVarious Rural broadband Kentucky, Georgia, North Carolina, Missouri 1 14 Summary Results ($ in millions, except per share data) Q1-12 Q1-13 Net Income-Non GAAP $ 13.0 $ 12.3 Fully Diluted EPS- Non-GAAP Organic revenue growth of 2.4%, after adjusting for storm work in Q1-12 Adjusted EBITDA remains strong at $40.4 million Non-GAAP EPS of $0.36 per common share diluted Revenue from Telecommunications customers 86.3% of total Note:The organic revenue percentage of 2.4% excludes storm restoration services of $3.7 million in Q1-12. Non-GAAP net incomefor Q1-13 excludes $0.7 million of pre-tax acquisition related costs. See “Regulation G Disclosure” slides19-22 for a reconciliation of GAAP to Non GAAP financial measures. 15 Selected Information (a)Amounts may not foot due to rounding. (b)Percentages disclosed under the financial amounts for Q1-13 and Q1-12 represent the percentage of contract revenues for the applicable period. (c)Excludes $0.7 million in acquisition related costs. Q1-13 Q1-12 Change (a) ($ in millions)(b) Contract Revenues $ $ $ Cost of Earned Revenues $ 79.5% $ 79.9% $ General & Administrative- Non-GAAP(c) $ 8.7% $ 7.9% $ Depreciation & Amortization $ 4.7% $ 5.0% $ Interest Expense, net $ 1.3% $ 1.3% $ - Other Income, net $ 0.5% $ 0.9% $ Net Income-Non-GAAP $ 3.8% $ 4.1% $ Adjusted EBITDA - Non-
